1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                 ***
9     MIGUEL OMAR OJEDA-ENRIQUEZ,                       Case No. 2:18-cv-01207-RFB-VCF
10                     Petitioner,                                      ORDER
             v.
11
      WARDEN, LCC, et al.,
12
                     Respondents.
13

14          This action is a 28 U.S.C. § 2254 petition for a writ of habeas corpus filed by

15   Nevada state prisoner Miguel Omar Ojeda-Enriquez. On October 2, 2018, this court

16   granted petitioner’s motion for counsel and appointed the Federal Public Defender to

17   represent petitioner in this action (ECF No. 7). On November 1, 2018, Stephen Spelman

18   of the Federal Public Defender’s Office appeared on behalf of petitioner (ECF No. 10).

19   The court now sets a schedule for further proceedings in this action.

20          The parties shall note that they are not required to submit courtesy copies in this

21   case at this time. After the amended petition is filed, the court may issue an order

22   directing the parties to send any necessary courtesy copies to the court.

23          IT IS THEREFORE ORDERED that counsel for petitioner shall meet with petitioner

24   as soon as reasonably possible, if counsel has not already done so, to: (a) review the

25   procedures applicable in cases under 28 U.S.C. § 2254; (b) discuss and explore with

26   petitioner, as fully as possible, the potential grounds for habeas corpus relief in petitioner’s

27   case; and (c) advise petitioner that all possible grounds for habeas corpus relief must be

28
                                                    1
1
     raised at this time in this action and that the failure to do so will likely result in any omitted
2
     grounds being barred from future review.
3
            IT IS FURTHER ORDERED that petitioner shall have 90 days from the date of this
4
     order to FILE AND SERVE on respondents an amended petition for writ of habeas corpus,
5
     which shall include all known grounds for relief (both exhausted and unexhausted).
6
            IT IS FURTHER ORDERED that respondents shall have 45 days after service of
7
     an amended petition within which to answer, or otherwise respond to, the amended
8
     petition. If petitioner does not file an amended petition, respondents shall have forty-five
9
     (45) days from the date on which the amended petition is due within which to answer, or
10
     otherwise respond to, petitioner’s original petition.
11
            IT IS FURTHER ORDERED that, if and when respondents file an answer or other
12
     responsive pleading, petitioner shall have 30 days after service of the answer or
13
     responsive pleading to file and serve his response.
14
            IT IS FURTHER ORDERED that any state court record exhibits filed by the parties
15
     herein shall be filed with an index of exhibits identifying the exhibits by number or letter.
16
     The CM/ECF attachments that are filed shall further be identified by the number or letter
17
     of the exhibit in the attachment.
18

19
            DATED: November 20, 2018.
20

21                                                       RICHARD F. BOULWARE, II
                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                     2
